375 F.2d 118
Ernest Chico McGARY, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 24096.
United States Court of Appeals Fifth Circuit.
April 3, 1967.

Ernest Chico McGary, pro se.
Earl Faircloth, Atty. Gen., James G. Mahorner, Asst. Atty. Gen., David U. Tumin, Asst. Atty. Gen., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
After a plenary hearing, the district court denied the appellant's petition for a writ of habeas corpus. The allegations were that appellant's plea of guilty was coerced by alleged beatings on three occasions and that he was not represented by counsel at any stage of the proceedings.


2
The appellant admitted in testimony at the hearing that he entered a plea of not guilty after the alleged beatings. Hence, he was not coerced into pleading guilty. The trial court found that in view of the conflict in testimony, the appellant failed to carry the burden of proving that he was not represented by counsel.

The order of the district court is

3
Affirmed.